Title: From John Adams to Richard Ward, 29 January 1821
From: Adams, John
To: Ward, Richard



Dear Sir
Montezillo January 29th 1821

It is with great pleasure that I inform you that I was acquainted with your Grandfather the Honble: Samuel Ward who was once Governor of Rhode Island from the year 1758 at Worcester Massachusetts where he had a Lawsuit with Governor Hopkins—That acquaintance was renewed in 1774 and became more intimate in ’75 and ’76 till his death. He was a Gentleman in his manners Benevolent and amiable in his disposition and as decided ardent and uniform in his patriotism as any member of that Congress
When he was seized with the small Pox he said that if his vote and voice were necessary to support the cause of his country he said he should live if not he should die—He died, and the cause of his Country was supported, but it lost one of its most sincere and punctual advocates. He was an Ingenious man and well informed—His place was in some measure supplied afterwards by his nephew Mr Henry Merchant my recollections of both of them are altogether pleasing.
It is a great pleasure to me to find that Mr Ward has a descendant to preserve and transmit his name and his blood to the latest posterity
I am sir with great regard / Your most obedient humble / servant
John Adams